Opinion by
Johnson, J.
It was stipulated that the principles herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351) and that “five gross of pencil sets (Art. No. 1099) in Case No. 17,” reported by the inspector as manifested, not found, were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the five gross of pencil sets, which were reported by the inspector as manifested, not found. The protest was sustained to this extent.